Citation Nr: 1117775	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  97-32 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1956.  He died in April 1995.  The appellant is the Veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas.  

The appellant testified before the undersigned at a video hearing in May 2006.  A transcript of that hearing is associated with the claims folder.  

In a July 2008 decision, the Board denied the appeal as to the issue reflected on the title page.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2010 decision, the Veterans Court reversed the Board's decision, awarded service connection for the cause of the Veteran's death, and remanded the matter to the Board for further proceedings consistent with the Court's decision.  


FINDINGS OF FACT

1.  The Veteran's death certificate lists the cause of his death as congestive heart failure due to pituitary adenoma.  

2.  The Court has found that the Veteran's pituitary adenoma was caused by exposure to ionizing radiation during active service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312, (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has asserted that she is entitled to VA benefits because exposure of the Veteran to ionizing radiation during service caused the pituitary adenoma that resulted in his death.  

Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of a veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a).  

Generally, a veteran's death is service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by use of applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R.  § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A Certificate of Death documents that the immediate cause of the Veteran's death in April 1995 was congestive heart failure due to pituitary adenoma.  

The Veteran was stationed on Eniwetok Atoll in the Marshall Islands from January 1955 to December 1955.  

In a July 2008 decision, based on information provided by the Defense Nuclear Agency and the United States Army Ionizing Radiation Dosimetry Center, the Board determined that the Veteran was not exposed to ionizing radiation during service and denied the appeal.  In the December 2010 decision, the Veterans Court determined that the factual finding of the Board was clearly erroneous, reversed the Board's decision, awarded service connection for the cause of the Veteran's death, and remanded the matter to the Board for further proceedings consistent with the Veterans Court's decision.  Hence, the Board issues this decision.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Here, the Veterans Court has ordered service connection for the cause of the Veterans death and therefore the claim has been more than substantiated.  Hence, there can be no prejudice to the appellant as to any notice or assistance deficiencies, other, than perhaps a defect in notice as to the evidence relevant to assignment of an effective date for the appellant's VA benefits.  As to that element, the RO will assign the effective date for her benefits in the first instance and the appellant will have the opportunity to contest that assignment if she so desires.  Therefore, the Board will not discuss further whether VA has fulfilled its duties to notify and assist.  

ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


